DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims filed on 03/04/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claims 1 and 19-20 have been amended. Claims 1 and 19-20 are independent claims. 
Priority
No priority claimed.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. 	Claims, 1-3, 6, 8-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US Patent Publication No. 20140022093 A), Jannarone (US Patent Publication No. 7127439 B2) and Kosturko (US Patent Publication No. 2013/0012822 A1 in view of Fritz (US Patent Publication No. 2011/0307217 A1).
Regarding Claim 1, Hubauer discloses, a computer-implemented, quality control method, wherein the method comprises: verifying one or more sensors as part of a verification process and assessing a quality of an item or a technical process as part of a quality control process by: obtaining two or more measurements values characterizing the item or the technical process from the one or more sensors (Hubauer, [0006], The inventors propose a product sensor for a product that can be transported, produced or machined in an installation, having a data processing unit for providing measured data); 
Hubauer does not explicitly disclose the following limitation that Jannarone teaches:
obtaining one or more output values based on a computerized process taking the two or more measurements values as inputs (Jannarone, Col. 2, lines 61-65, Moreover, once the covariance and connection weight matrices have been initially determined, they may be used to perform monitoring and forecasting on a CLIP basis. That is, a new set of computed output values may be computed for each time trial of measured input values,);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the measurement values obtaining the output values to enhance security. 
	Hubauer and Jannarone does not explicitly disclose the following limitation that Kosturko teaches:
wherein the computerized process decouples the output values from the measurements values (Kosturko, [0003], output characteristics are based on a single measurement value (i.e., LED forward voltage), the measurements are not unique and are subject to error with increasing deviations from nominal values. It is therefore desirable to decouple the measurements and to use more direct means for monitoring the output characteristics.);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to decouple the outputs of the measurements to enhance security features.
Hubauer, Jannarone and Kosturko does not explicitly disclose the following limitations that Fritz teaches:  
and comparing at least one of the output values obtained to one or more corresponding reference values, to obtain a quality assessment of the item or the technical process (Fritz, [0039], with regard to the assessment of the measurement data, the assessment of the engine (unit under test) is in fact more important than the quality of the measurement data).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the assessment of the process that outputs the value and quality to enhance security.

4. 	Regarding Claim 2, Hubauer, Jannarone, Kosturko and Fritz disclose, the method according to claim 1, wherein the one or more output values are instructed to be obtained via a given processor and the method further comprises verifying the given processor (Hubauer, [0047], In addition, it should be noted that the processing unit of the product sensor may have, inter alia, a processor unit that may be in the form of any processor or calculator or computer with correspondingly necessary peripherals (memory, input/output interfaces).  

5. 	Regarding Claim 3, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 2, wherein the method further comprises connecting to a computerized entity to verify each of the one or more sensors and the given processor, based on attributes of the given processor(Hubauer, [0047], it should be noted that the processing unit of the product sensor may have, inter alia, a processor unit that may be in the form of any processor or calculator or computer with correspondingly necessary peripherals (memory, input/output interfaces, input/output devices, etc.). Accordingly, the installation may have at least one such processor unit, e.g. for performing the diagnosis described here.).  

6. 	Regarding Claim 6, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 1, wherein the method further comprises enrolling each of the one or more sensors with a computerized entity by communicating one or more public keys and/or one or more certificates associated to the one or more sensors to the computerized entity (Hubauer, [0017], The communication of the data and/or of the derived data can take place unidirectionally or bidirectionally via the communication interface. To this end, a communication protocol can be used that allows secure and/or fault-tolerant transmission and that can possibly be used to establish that the communication is not working properly.).  

7. 	Regarding Claim 8, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 3, wherein the method further comprises verifying one or each of the given processor and the one or more of the sensors by interacting with the computerized entity to authenticate the one or each of the given processor and the one or more of the sensors, based on attributes of the sensors (Hubauer, [0089],Product-oriented production systems that are supported by the product sensors or intelligent products described here are a promising approach particularly for products that are meant to be manufactured or machined in small numbers. The present concept shows a way for the product sensor to interact and cooperate with the production control system. The present approach allows a highly flexible and robust framework for the manufacture, machining and/or processing of a product particularly using a model-based diagnosis system, possibly assisted by operating personnel.).  

8. 	Regarding Claim 9, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 3, 
Hubauer does not explicitly disclose the following limitations that Jannarone teaches:
wherein comparing the output values comprises querying the computerized entity based on the output values, for the computerized entity to compare the output values with the corresponding reference values and compute a value indicative of the quality assessment (Jannarone, Col. 14, lines, 1-11, For each such run, the average among all NUM INPUTS correlation coefficients between actual measurement values and their corresponding imputed values is computed. The tuned model is selected as the one among the nine competing candidate models that has the highest such average correlation coefficient. Alternative or additional assessment parameters may also be set through a separate configuration process or they may be specified as through configuration parameters 42 if desired. Step 812 is followed by step 814, in which the analyzer 40 runs the model assessment process 46E to generate a variety of model assessment).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compare the entity output values of the quality assessment to enhance security. 

9. 	Regarding Claim 14, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 1, 
Hubauer, Jannarone and Kosturko does not explicitly disclose the following limitations that Fritz teaches:
wherein the two or more measurements values obtained comprise at least two measurements values relating to distinct properties as sensed by the one or more sensors (Fritz, [0204], a distinction is drawn between three appliance groups: measurement devices, for example a fuel balance, replaceable and customer-specific I/O, so-called I/O devices, and artificial appliances (virtual devices), such as regulators or formulae.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain the distinct properties of the sensors when comprising the measurement values to enhance security.
 
10. 	Regarding Claim 15, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 1, wherein: said one or more sensors comprises one or each of a multifunction sensor and at least two sensors(Hubauer, [0004], multiplicity of sensors required for this are not necessary for the control process of the installation, but contribute to increased complexity that needs to be overcome logistically (connection of the multiplicity of sensors) and in terms of communication engineering (protocols for communication with the sensors and evaluation of the communication)); and said two or more measurements values are obtained from every sensor of the one or more sensors (Hubauer, [0042], The object is also achieved by proposing a method for communication between a product sensor and an installation, in which the product sensor determines measured data for a product that can be transported, produced or machined in the installation).  

11. 	Regarding Claim 16, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 1, 
Hubauer, Jannarone and Kosturko does not explicitly disclose the following limitations that Fritz teaches:
wherein a number of output values is larger than or equal to 1 and less than a number of measurements values (Fritz, [0488], the limit-value test in the stationary state is based on the simple fact that measurement variables on engine test rigs will approach specific asymptotic values after a greater or lesser waiting time).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to output numbers that are less than the measurement values to enhance security.

12. 	Regarding Claim 17, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 1, 
Hubauer, Jannarone and Kosturko does not explicitly disclose the following limitations that Fritz teaches:
wherein the computerized process includes a feature extraction function, whereby the output values comprise a feature vector (Fritz [0517], training pattern must now comprise an input vector (target variable or factor) and an output vector (response variable) associated with it.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the vector that outputs values for the functions to enhance security features.

13. 	Regarding Claim 18, Hubauer, Jannarone, Kosturko and Fritz, the method according to claim 1, wherein the computerized process comprises selecting a subset of the output values, whereby the subset of the output values are compared to the reference values, to obtain the quality assessment of the item or the technical process (Hubauer, [0032],  it is possible for the processing unit to compare the actual measured data and/or the derived data with prescribed values and to provide an appropriate report for the installation, e.g. to transmit it to the installation, in the event of a deviation (e.g. a prescribed threshold value being exceeded or undershot)).  

14. 	Regarding Claim 19, Hubauer disclose, a computerized system comprising: an interface to connect to one or more sensors in data communication (Hubauer, [0004], in terms of communication engineering (protocols for communication with the sensors and evaluation of the communication)); a storage device storing instructions; and a processor configured to execute the instructions, to cause to verify the one or more sensors as part of a verification process and assess a quality of an item or a technical process as part of a quality control process by:  P201901146US01Page 26 of 28obtaining two or more measurements values characterizing the item or the technical process from the one or more sensors (Hubauer, [0006], The inventors propose a product sensor for a product that can be transported, produced or machined in an installation, having a data processing unit for providing measured data); 
Hubauer does not explicitly disclose the following limitations that Jannarone teaches:
obtaining one or more output values based on a computerized process taking the two or more measurements values as inputs (Jannarone, Col. 2, lines 61-65, Moreover, once the covariance and connection weight matrices have been initially determined, they may be used to perform monitoring and forecasting on a CLIP basis. That is, a new set of computed output values may be computed for each time trial of measured input values); 
Hubauer and Jannarone does not explicitly disclose the following limitations that Kosturko teaches:
wherein the computerized process decouples the output values from the measurements values (Kosturko, [0003], output characteristics are based on a single measurement value (i.e., LED forward voltage), the measurements are not unique and are subject to error with increasing deviations from nominal values. It is therefore desirable to decouple the measurements and to use more direct means for monitoring the output characteristics.);
Hubauer and Jannarone does not explicitly disclose the following limitations that Fritz teaches:
and comparing at least one of the output values obtained to one or more corresponding reference values, to obtain a quality assessment of the item or the technical process (Fritz, [0039], with regard to the assessment of the measurement data, the assessment of the engine (unit under test) is in fact more important than the quality of the measurement data).  

15. 	Regarding Claim 20, Hubauer disclose, a computer program product for performing quality control, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the program instructions are executable by one or more processors of a computerized system to cause the computerized system to verify one or more sensors as part of a verification process and assess a quality of an item or a technical process as part of a quality control process by: obtaining two or more measurements values characterizing the item or the technical process from the one or more sensors (Hubauer, [0006], The inventors propose a product sensor for a product that can be transported, produced or machined in an installation, having a data processing unit for providing measured data); 
Hubauer does not explicitly disclose the following limitaons that Jannarone teaches:
obtaining one or more output values based on a computerized process taking the two or more measurements values as inputs (Jannarone, Col. 2, lines 61-65, Moreover, once the covariance and connection weight matrices have been initially determined, they may be used to perform monitoring and forecasting on a CLIP basis. That is, a new set of computed output values may be computed for each time trial of measured input values); 
Hubauer and Jannarone does not explicitly disclose the following limitations that Kosturko teaches:
wherein the computerized process decouples the output values from the measurements values (Kosturko, [0003], output characteristics are based on a single measurement value (i.e., LED forward voltage), the measurements are not unique and are subject to error with increasing deviations from nominal values. It is therefore desirable to decouple the measurements and to use more direct means for monitoring the output characteristics.);
Hubauer and Jannarone does not explicitly disclose the following limitations that Fritz teaches:
and comparing at least one of the output values obtained to one or more corresponding reference values, to obtain a quality assessment of the item or the technical process (Fritz, [0039], with regard to the assessment of the measurement data, the assessment of the engine (unit under test) is in fact more important than the quality of the measurement data).

16. 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US Patent Publication No. 2014/0022093 A), Jannarone (US Patent Publciation No. 7127439 B2), Kosturko (US Patent Publication No. 2013/0012822 A1) and Fritz (US Patent Publication No. 2011/0307217 A1) in view of Reedy (US Patent Publication No. 2020/0250285 A1).

17. 	Regarding Claim 4, Hubauer, Jannarone, Kosturko and Fritz disclose, the method according to claim 3, 
Hubauer, Jannarone, Kosturko and Fritz does not explicitly disclose the following limitations that Reedy teaches:
wherein the method further comprises enrolling each of the one or more sensors and the processor at the computerized entity, prior to verifying the one or more sensors and the processor (Reedy, [0011], The image capturing device can be coupled with facial recognition software to compare a captured image with an enrolled image. The image capturing device can also transmit a captured image to a municipal authority responsible for a manual verification process. In some example embodiments, the traffic controller device is equipped with other biometric sensors to automatically verify an unknown entity.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify both the sensor and processor of the device when enrolled to enhance security features. 

18. 	Regarding Claim 5, Hubauer, Jannarone, Kosturko and Fritz disclose, the method according to claim 3, 
Hubauer, Jannarone, Kosturko and Fritz does not explicitly disclose the following limitations that Reedy teaches:
wherein verifying the one or more sensors and the given processor comprises communicating identifiers of the one or more sensors and the given processor for the computerized entity to compare the communicated identifiers to reference identifiers(Reedy, [0011],  monitoring system and corresponding method for verifying that an individual is authorized to access the traffic cabinet and utilizing an access blocking mechanism to prevent an unauthorized individual from making any modification to one or more components of the traffic controller cabinet. In some example embodiments, the traffic controller cabinet is equipped with one or more biometric sensors such as an image capturing device. The image capturing device can be coupled with facial recognition software to compare a captured image with an enrolled image. The image capturing device can also transmit a captured image to a municipal authority responsible for a manual verification process. In some example embodiments, the traffic controller device is equipped with other biometric sensors to automatically verify an unknown entity.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify the sensors and compare the entity to the identifiers by communication to enhance security features. 

19. 	Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US Patent Publication No. 2014/0022093 A), Jannarone (US Patent Publciation No. 7127439 B2), Kosturko (US Patent Publication No. 2013/0012822 A1) and Fritz (US Patent Publication No. 2011/0307217 A1) in view of Lord (US Patent Publication No. 11184766 B1).

20. 	Regarding Claim 7, Hubauer, Jannarone, Kosturko and Fritz disclose, the method according to claim 6, 
	Hubauer, Jannarone, Kosturko and Fritz does not explicitly disclose the following limitations that Lord teaches:

wherein verifying the one or more sensors comprises communicating signed versions of the two or more measurements values obtained from the one or more sensors to the computerized entity, where the signed versions have been obtained by signing the two or more measurements values using one or more private keys associated to the one or more sensors, for the computerized entity to verify the signed versions based on the one or more public keys or on one or more public keys derived from the one or more certificates (Lord, Col. 23, lines 34-37, In some examples, the system selects various combinations of sensor/ambient information to generate fingerprints—and may even do so dynamically. Tables I & II describe some examples of sensors and data captured by each sensor Col. 24, lines 24-29, According to one embodiment, the system can be configured to use public-private key pairs and X.509 V3 certificates to cryptographically sign messages and challenges exchanged between agents and the authentication service. In one example, keys are generated using the elliptic curve digital signature.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sign the measurements and verify the signature of the public keys from the certificates to enhance security features within the invention.

21. 	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US Patent Publication No. 2014/0022093 A), Jannarone (US Patent Publciation No. 7127439 B2), Kosturko (US Patent Publication No. 2013/0012822 A1) and Fritz (US Patent Publication No. 2011/0307217 A1) in view of Hamzaoui (US Patent Publication No. 2012/0296605 A1). 

22. 	Regarding Claim 10, Haubauer, Jannarone, Kosturko and Fritz disclose, the method according to claim 1, 
Haubauer, Jannarone, Kosturko and Fritz does not explicitly disclose the following limitations that Hamzaoui teaches:
wherein the method further comprises instructing to store on an external database one or more verification values corresponding to one or more selected from a group consisting of: an outcome of one or each of the verification process and the quality control process (Hamzaoui, [0010], in the verification step, the method may be configured to verify the multiple sensors by setting one or more sensors as verification target sensors in turn until an anomalous sensor is identified or until all of the sensors are verified.); the two or more measurements values (Hamzaoui, [0009], The method includes the steps of: measuring objects by the multiple sensors to obtain first measurement values); and the one or more output values (Hamzaoui, [0039], during each of the sensor verification and repairing, an analysis server (unillustrated) continues to output a predicted value Ve as the output value.)  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the quality of the process when the selected group has the outcome of the verification to enhance security features. 


23. 	Regarding Claim 11, Haubauer, Jannarone, Kosturko, Fritz and Hamzaoui disclose, the method according to claim 10, 
Haubauer, Jannarone and Kosturko does not explicitly disclose the following limitations that Fritz teaches:
wherein the external database is a computerized, distributed ledger (Fritz, [0359], One of the standard assumptions in statistical process control is the already explained requirement for independent and normally distributed data. In this case, the independence is considerably more sensitive than the normal distribution.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a distributed ledger of the database to enhance security.

24. 	Regarding Claim 12, Haubauer, Jannarone, Kosturko Fritz and Hamzaoui disclose, the method according to claim 10, wherein the method further comprises connecting to a computerized entity for it to verify the one or more sensors and store the one or more verification values on the external database (Hubauer, [0126], a product sensor is an embedded device that is mounted on or in the product, for example for the life of the product or the duration of production or machining of the product. Preferably, the product sensor is mounted in or on the product only for as long as needed, i.e. particularly for as long as communication with the installation appears appropriate or is possible. The product sensor is preferably equipped with at least one sensor for autonomously monitoring the environment of the).  

25. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US Patent Publication No. 2014/0022093 A), Jannarone (US Patent Publciation No. 7127439 B2), Kosturko (US Patent Publication No. 2013/0012822 A1), Fritz (US Patent Publication No. 2011/0307217 A1) and Hamzaoui (US Patent Publication No. 2012/0296605 A1) in view of Fradet (US Patent Publication No. 2018/0205543 A1).

26. 	Regarding Claim 13, Hubauer, Jannarone, Kosturko, Fritz, Hamzaoui and disclose, the method according to claim 12, 
Hubauer, Jannarone, Kosturko, Fritz and Hamzaoui does not explicitly disclose the following limitations that Fradet teaches:
wherein the method further comprises, at the computerized entity, signing data representative of the one or more verification values to be stored on the external database, using a private key of the computerized entity, and at the external database, verifying a signature of the computerized entity, prior to storing the one or more values (Fradet, [0049], The Authorization Module can be embodied as a hardware security module (HSM), or another type of physical computing device that safeguards and manages digital keys for strong authentication and providing crypto processing. The Authorization Module functionality can be performed by a computer with an embedded board with an encryption key or PKI private key.  [0058], The Authentication Module uses a private key to sign the configuration data and associates the configuration data with a certificate including the public key used by the Authentication Module.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the external database and to verify the signature where the entity stores more values to enhance security features. 









Conclusion
27. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art Unit 2433

/William J. Goodchild/Primary Examiner, Art Unit 2433